.$\

§§ l 1003 10a

IN THE COURT OF CRIMINAL APPEALS

oct. 23, 2015

RE; 3719-J a 15,9:=.9-B y l HE©EHVE@ HN

. _ @OURT OF CPINI|NA[ APPEALS
JC: §bel ACOS‘£G_, l Nov 03 201\;'

olerk
A@eH/§l@@§??@.@led¢

Dear Mr. Aoosta,

Please pardon thi'S inquiry, you directed me to inquire with
the c]erk of convicting court w§th any further questions, and i
have. i do not mean to bother or be a nui§ance to the Court, i simply
do not know who el§e to contact or what to do!`
On OCt, 22, 2015,§ reo§eved notice from the Taylor Couoty
Clerk that my Habeae Corpus wa§~mailed off to this Court on
Oct. 15, 2015.

As of today i'have not rec§eved notice from the CCA that

my documents were fact reoieved and file d Further inquiry with
the county clerk had not been answered.

Thyi§ra firmly founded fact that Taylor County offic§elsw§ll
go to great lengths to keen things Undndernthemzug¥ so Edvsay. As
in the instant matter, the extent to!whieh theyohavquonetto
Suppre§s the facts and contravene the law i§ cr§minal! And i cannot
bring myself to Wave faith that they've suddenly had a change of
'heart or pol§o v `i worry about all of my document§ being presented

l

to the Conrt in Austin.

‘h>

I my concern is uu.oudoeu, and everything made It to tHi_s

office aS filed in the district court please excuse me for taking
up unnecessa time with these worrie§. Please notify me whenethis
Court recieves the applicatio., memorandum, and appendix, along with

motions that were filed for the di§t riot sour 's determination

0

pursuant to CCP Art.11107. in the above indicated ca$e~ Thank yOU_

and God Bless
Resrectfeity submitted,
Juan Manuel Albarado,
pro se
#01452106
coNNALLY UNIT
889 FM 632 _
KENEDY, TEXAS ?3119